Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 1 of 51 Page ID #:3510



     1   Joel L. Herz (Admitted Pro Hac Vice)
     2   joel@joelherz.com
         LAW OFFICES OF JOEL L. HERZ
     3   3573 East Sunrise Drive, Suite 215
     4   Tucson, AZ 85718
         (520) 529-8080 (telephone)
     5   (520) 529-8077 (facsimile)
     6
         Kenneth A. Ehrlich (Bar #150570)
     7   kehrlich@elkinskalt.com
     8   ELKINS KALT WEINTRUAB REUBEN
         GARTSIDE LLP
     9   10345 W. Olympic Blvd
   10    Los Angeles, CA 90064
         (310) 746-4412 (telephone)
   11    (310) 746-4499 (facsimile)
   12
         Attorneys for Third-Party Plaintiff NL Industries, Inc.
   13

   14
                          IN THE UNITED STATES DISTRICT COURT

   15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

   16
                                                 )
         CALIFORNIA DEPARTMENT OF TOXIC            Case No.
   17                                            )
         SUBSTANCES CONTROL and the TOXIC
                                                 ) 2:20−cv−11293−SVW−JPR
   18    SUBSTANCES CONTROL ACCOUNT,
                                                 )
   19                                            )
                                     Plaintiffs,
   20
                                                 ) THIRD-PARTY COMPLAINT
                                                 )
         v.
   21                                            )
                                                 )
   22    NL INDUSTRIES, INC., a New Jersey
                                                 )
         corporation; JX NIPPON MINING &
   23                                            )
         METALS CORPORATION, a Japanese
                                                 )
   24    corporation; GOULD ELECTRONICS
                                                 )
         INC., an Arizona corporation;
   25                                            )
         KINSBURSKY BROS. SUPPLY, INC.,
                                                 )
   26    a California corporation; TROJAN
                                                 )
         BATTERY COMPANY, LLC, a Delaware
   27                                            )
         limited liability company; RAMCAR
                                                 )
   28    BATTERIES INC., a California

                                                   1
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 2 of 51 Page ID #:3511



     1   corporation; CLARIOS, LLC, a                )
     2   Wisconsin limited liability company;        )
         QUEMETCO, INC., a Delaware                  )
     3   corporation; INTERNATIONAL METALS           )
     4   EKCO, LTD., a California corporation; and   )
         BLOUNT, INC., a Delaware corporation,       )
     5                                               )
     6                               Defendants.     )
         ___________________________________ )
     7   NL INDUSTRIES, INC.,                        )
     8                                               )
                                 Counterclaimant,    )
     9                                               )
   10    v.                                          )
                                                     )
   11    CALIFORNIA DEPARTMENT OF TOXIC )
   12
         SUBSTANCES CONTROL and the TOXIC )
         SUBSTANCES CONTROL ACCOUNT,                 )
   13                                                )
   14
                              Counterdefendants.     )
         ___________________________________ )
   15                                                )
   16
         NL INDUSTRIES, INC.,                        )
                                                     )
   17                         Third-Party Plaintiff, )
   18
                                                     )
         v.                                          )
   19                                                )
         EXXON MOBIL CORPORATION, a New              )
   20
         Jersey corporation; CRESCENT REFINING )
   21    AND OIL COMPANY, a California               )
         corporation; CONTINENTAL HOLDINGS, )
   22
         INC., a Wyoming corporation; OWENS-         )
   23    BROCKWAY GLASS CONTAINER, INC., )
         a Delaware corporation; O-I GLASS, INC.     )
   24
         f/k/a OWENS-ILLINOIS, INC., a Delaware )
   25    corporation; CITY OF BELL, a California     )
         municipality; CITY OF COMMERCE, a           )
   26
         California municipality; CITY OF            )
   27    HUNTINGTON PARK, a California               )
         municipality; CITY OF MAYWOOD, a            )
   28


                                               2
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 3 of 51 Page ID #:3512



     1   California municipality; CITY OF LOS            )
     2   ANGELES, a California municipality;             )
         COUNTY OF LOS ANGELES, a California             )
     3   county; HOUSING AUTHORITY OF THE                )
     4   CITY OF LOS ANGELES, a California               )
         state-chartered public agency; BELL             )
     5   COMMUNITY HOUSING AUTHORITY, a                  )
     6   California state-chartered public agency;       )
         HOUSING AUTHORITY OF THE                        )
     7   COUNTY OF LOS ANGELES, a California             )
     8   state-charged public agency; 12909              )
         CORDARY LLC, a California limited               )
     9   liability company; 20 20 08WYB02 LLC, a         )
   10    Wyoming limited liability company; 2013-1       )
         IH BORROWER LP, a Delaware limited              )
   11    partnership aka INVITATION HOMES;               )
   12
         2015-3 IH2 BORROWER LP, a Delaware              )
         limited partnership aka INVITATION              )
   13    HOMES; 2017-1 IH BORROWER LP, a                 )
   14
         Delaware limited partnership aka                )
         INVITATION HOMES; 2017-2 IH                     )
   15    BORROWER LP, a Delaware limited                 )
   16
         partnership aka INVITATION HOMES;               )
         3551 SABINA LLC, a California limited           )
   17    liability company; 3553 PERCY LLC, a            )
   18
         California limited liability company; 4-1 ST.   )
         PROPERTIES LLC, a California limited            )
   19    liability company; 525 HIGHLAND LLC, a          )
         California limited liability company; 55        )
   20
         CORONA LLC, a California limited liability      )
   21    company; 6317 FLORA AVE LLC, a                  )
         California limited liability company; 943       )
   22
         BONNIE BEACH LLC, a California limited          )
   23    liability company; AHUIGIS                      )
         MANAGEMENT LLC, a California limited            )
   24
         liability company; AJG REALTY INC., a           )
   25    California corporation; ALM UNITED LLC,         )
         a California limited liability company;         )
   26
         BEACHWOOD HOLDINGS LLC, a                       )
   27    California limited liability company;           )
         CHAMPERY RENTAL REO LLC, a                      )
   28


                                                 3
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 4 of 51 Page ID #:3513



     1   California limited liability company; CLELA    )
     2   INVESTORS LLC, a California limited            )
         liability company; DELECOR                     )
     3   INVESTMENTS LLC, a California limited          )
     4   liability company; E.N.E.A. MORA               )
         PROPERTIES, LLC a California limited           )
     5   liability company; ELA PROPERTIES LLC,         )
     6   a California limited liability company; FS     )
         PROSPECT LLC, a California limited             )
     7   liability company; FG PROPERTY                 )
     8   MANAGEMENT INC., a California                  )
         corporation; NICOLAS AND SONS                  )
     9   MANAGEMENT LLC, a California limited           )
   10    liability company; FOUNTAINHEAD 30             )
         LP, a California limited partnership; GMN      )
   11    ENTERPRISES INC., a California                 )
   12
         corporation; GOLDSTAR ENTERPRISES              )
         INC., a California corporation; GREEN BAY      )
   13    LLC, a California limited liability company;   )
   14
         GROUP XII PROPERTIES LP, a California          )
         limited partnership; HH PERCY LLC, a           )
   15    California limited liability company;          )
   16
         HOOVER PROPERTIES LLC, a California            )
         limited liability company; JEM 3               )
   17    PROPERTIES LLC, a California limited           )
   18
         liability company; KLGV INVESTMENTS            )
         III LLC, a California limited liability        )
   19    company; KLGV INVESTMENTS, LLC, a              )
         California limited liability company;          )
   20
         MAYWOOD PLAZA PARTNERS LLC, a                  )
   21    California limited liability company;          )
         MENLO APARTMENT GROUP LLC, a                   )
   22
         California limited liability company;          )
   23    MOLINA INVESTMENT INC., a California           )
         corporation; MULTI-UNIT ACQUISITION            )
   24
         GROUP CORP, a California corporation;          )
   25    MYWD 4 LP, a California limited                )
         partnership; NEW SEASON LLC, a                 )
   26
         California limited liability company;          )
   27    NEWSHIRE INVESTMENTS INC., a                   )
         California corporation; PERCY                  )
   28


                                                4
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 5 of 51 Page ID #:3514



     1   ENTERPRISES LLC, a California limited           )
     2   liability company; PYRAMID                      )
         INVESTMENTS INC., a California                  )
     3   corporation; RCK INVESTMENTS LLC, a             )
     4   California limited liability company;           )
         SALGADO FAMILY INVESTMENTS                      )
     5   LLC, a California limited liability company;    )
     6   STAMCO LP, a California limited                 )
         partnership; SUNRISE INVESTMENTS –              )
     7   SRI NO. 5 LLC, a California limited liability   )
     8   company; THURMAN INTERIM                        )
         CALIFORNIA LLC, a Delaware limited              )
     9   liability company; WOOD ROCK                    )
   10    PROPERTIES LLC, a California limited            )
         liability company; and YNFANTE                  )
   11    HOLDINGS I LLC, a California limited            )
   12
         liability company,                              )
                                                         )
   13               Third-Party Defendants.              )
   14
         _____________________________________

   15
               Third-Party Plaintiff NL Industries, Inc. (“NL”), for its Third-Party
   16
         Complaint against EXXON MOBIL CORPORATION, CRESCENT REFINING
   17
         AND    OIL    COMPANY,       CONTINENTAL            HOLDINGS,   INC.,   OWENS-
   18
         BROCKWAY GLASS CONTAINER, INC., O-I GLASS, INC. f/k/a OWENS-
   19
         ILLINOIS, INC., CITY OF BELL, CITY OF COMMERCE, CITY OF
   20
         HUNTINGTON PARK, CITY OF MAYWOOD, CITY OF LOS ANGELES,
   21
         COUNTY OF LOS ANGELES, HOUSING AUTHORITY OF THE CITY OF LOS
   22
         ANGELES,     BELL     COMMUNITY          HOUSING       AUTHORITY,       HOUSING
   23
         AUTHORITY OF THE COUNTY OF LOS ANGELES, 12909 CORDARY LLC,
   24
         20 20 08WYB02 LLC, 2013-1 IH BORROWER LP aka INVITATION HOMES;
   25
         2015-3 IH2 BORROWER LP aka INVITATION HOMES, 2017-1 IH BORROWER
   26
         LP aka INVITATION HOMES, 2017-2 IH BORROWER LP aka INVITATION
   27
         HOMES, 3551 SABINA LLC, 3553 PERCY LLC, 4-1 ST. PROPERTIES LLC, 525
   28


                                                  5
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 6 of 51 Page ID #:3515



     1   HIGHLAND LLC, 55 CORONA LLC, 6317 FLORA AVE LLC, 943 BONNIE
     2   BEACH LLC, AHUIGIS MANAGEMENT LLC, AJG REALTY INC., ALM
     3   UNITED LLC, BEACHWOOD HOLDINGS LLC, CHAMPERY RENTAL REO
     4   LLC, CLELA INVESTORS LLC, DELECOR INVESTMENTS LLC, E.N.E.A.
     5   MORA PROPERTIES, LLC, ELA PROPERTIES LLC, FS PROSPECT LLC, FG
     6   PROPERTY MANAGEMENT INC., NICOLAS AND SONS MANAGEMENT
     7   LLC, FOUNTAINHEAD 30 LP, GMN ENTERPRISES INC., GOLDSTAR
     8   ENTERPRISES INC., GREEN BAY LLC, GROUP XII PROPERTIES LP, HH
     9   PERCY LLC, HOOVER PROPERTIES LLC, JEM 3 PROPERTIES LLC, KLGV
   10    INVESTMENTS III LLC, KLGV INVESTMENTS, LLC, MAYWOOD PLAZA
   11    PARTNERS       LLC,     MENLO       APARTMENT         GROUP       LLC,   MOLINA
   12    INVESTMENT INC., MULTI-UNIT ACQUISITION GROUP CORP, MYWD 4
   13    LP, NEW SEASON LLC, NEWSHIRE INVESTMENTS INC., PERCY
   14    ENTERPRISES LLC, PYRAMID INVESTMENTS INC., RCK INVESTMENTS
   15    LLC, SALGADO FAMILY INVESTMENTS LLC, STAMCO LP, SUNRISE
   16    INVESTMENTS – SRI NO. 5 LLC, THURMAN INTERIM CALIFORNIA LLC,
   17    WOOD ROCK PROPERTIES LLC, and YNFANTE HOLDINGS I LLC,
   18    (collectively the “Third-Party Defendants”) alleges as follows:
   19                                   INTRODUCTION
   20          1.    The California Department of Toxic Substances Control (“DTSC”)
   21    knows that the former Exide Technologies, Inc. (“Exide”) property in Vernon,
   22    California is not the reason there is or was soil lead above 80 milligrams per
   23    kilogram (mg/kg) in some portion of residential neighborhoods in Bell, Commerce,
   24    Huntington Park, Maywood, the City of Los Angeles, and unincorporated Los
   25    Angeles County. Extensive testing and analysis by the DTSC and others already
   26    have proven, beyond any doubt, that the DTSC’s 80 mg/kg cleanup level for these
   27

   28


                                                  6
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 7 of 51 Page ID #:3516



     1   neighborhoods is well below the “background”1 lead level that would exist in these
     2   neighborhoods, even if the alleged activities at the former Exide property had
     3   never happened. DTSC itself has admitted in its own highly detailed report that by
     4   its own calculations, expected background lead levels in these neighborhoods are
     5   several times higher than the 80 mg/kg lead cleanup criteria adopted by DTSC in
     6   its Cleanup Plan. Accordingly, to the extent that any cleanup is actually necessary,
     7   based on the 80 mg/kg lead cleanup criteria adopted by DTSC in its Cleanup Plan,
     8   the residential properties owned by the Third-Party Defendants would likely
     9   require cleanup, even if the former Exide property had never existed, and activities
   10

   11
         1
           EPA and DTSC both use the concept of “background” to differentiate those areas
   12    or chemical concentrations that have been impacted by “site” releases, and those
   13    areas or concentrations that have not. Background can refer to “pristine or natural
         conditions,” which is the level of a substance that would exist in a pristine
   14    untouched location, and also “anthropogenic” or “ambient concentrations”, which
   15    includes contributions from non-site sources (such as “lead historically emitted
         from car exhaust”). See, DTSC, Proven Technologies and Remediation Guidance
   16    – Remediation of Metals in Soil, Appendix B, Strategies for Establishing and Using
   17    Background Estimates for Metals in Soil at B-3 (“the general term ‘background’
         will be used to refer to soil that has not been affected by site-related releases”).
   18    https://dtsc.ca.gov/wp-content/uploads/sites/31/2018/11/Appdx_B_083108.pdf;
   19    EPA, Role of Background in CERCLA Cleanup Program, OSWER No. 9285.6-
         07P, page 5 (“Background refers to constituents or locations that are not influenced
   20    by the releases from a Site, and is usually described as naturally occurring or
   21    anthropogenic”).                       https://www.epa.gov/sites/default/files/2015-
         11/documents/bkgpol_jan01.pdf.       In this Third-Party Complaint, the term
   22    “background” refers to the ambient or anthropogenic level of lead present in the
   23    neighborhoods that is not related to the former Exide property. According to
         DTSC’s published guidance, “DTSC does not generally require cleanup of sites to
   24    concentrations that are less than background.” DTSC, Proven Technologies and
   25    Remediation Guidance – Remediation of Metals in Soil at Section 5.4.2.
         https://dtsc.ca.gov/wp-content/uploads/sites/31/2016/01/Guidance_Remediation-
   26    Soils.pdf. See also, supra, EPA, OSWER No. 9285.6-07P, page 3 (“Background
   27    information is important to risk managers because the CERCLA program,
         generally, does not clean up to concentrations below natural or anthropogenic
   28    background levels.”)

                                                  7
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 8 of 51 Page ID #:3517



     1   at the former Exide property had never happened. Additionally, the pattern of
     2   contamination within these residential neighborhoods shows that the former Exide
     3   property is not even a detectable contributing source of soil lead issues in the
     4   neighborhoods subject to the DTSC’s Cleanup Plan, or on the specific properties
     5   owned by the Third-Party Defendants named in this Third-Party Complaint.
     6         2.     If DTSC was going to pay for the neighborhood cleanup itself, this
     7   would not be any concern of NL’s. But DTSC has filed a lawsuit attempting to
     8   shift 100% of its residential investigation and cleanup costs to NL and a handful of
     9   other parties allegedly associated with the former Exide property.
   10          3.     On June 21, 2021, DTSC filed a brief in this case indicating that if
   11    Defendants, such as NL, wished to protect themselves against an unfair allocation
   12    of costs, they must sue other responsible parties themselves. Dkt. No. 88 p. 19
   13    (“[Defendant’s] remedy for bringing other parties it considers to be responsible
   14    into this action is to sue them itself”). Thus, in order to limit the potential
   15    imposition of grossly disproportionate liability on NL and a handful of other
   16    parties associated with the former Exide property, NL has filed this Third-Party
   17    Complaint against three categories of Third-Party Defendants: (1) current and
   18    former Industrial Operators that are closer to the residential neighborhoods than the
   19    former Exide property; (2) Public Entity Owners that own property with lead levels
   20    that may require cleanup through no fault of NL or the other parties targeted by
   21    DTSC; and (3) Corporate Investment Property Owners that own property with lead
   22    levels that require cleanup through no fault of NL or the other parties targeted by
   23    DTSC.
   24          4.     Although DTSC characterizes the residential cleanup area as
   25    economically disadvantaged in its Complaint, this characterization does not apply
   26    to the Corporate Investment Property Owners named in this Third-Party
   27    Complaint.    The aggregate assessed value of the corporate-owned residential
   28


                                                   8
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 9 of 51 Page ID #:3518



     1   investment property at issue in this Third-Party Complaint exceeds $120 Million.
     2   There is no reason the Third-Party Defendant Corporate Investment Property
     3   Owners should not be paying for all investigation and cleanup costs recovered by
     4   DTSC which were incurred to address background lead issues which are the
     5   responsibility of the landowner, and to improve the condition of these valuable
     6   corporate investment assets.
     7         5.     NL continues to investigate its claims and will seek to add additional
     8   Third-Party Defendants to its Third-Party Complaint as its investigation continues.
     9         Background
   10          6.     In July 2017, DTSC issued a Cleanup Plan requiring that thousands of
   11    residential properties be cleaned up whenever soil lead levels on the property
   12    exceeded 80 mg/kg (UCL) lead.                The Cleanup Plan is available at
   13    https://www.envirostor.dtsc.ca.gov/public/community_involvement/6100742936/C
   14    leanup-Plan-Exec-Summary_7-6-2017_English-final.pdf (last visited August 4,
   15    2021).
   16          7.     To date, DTSC has claimed that it has cleaned up approximately
   17    2,766 parcels of residential property.
   18          8.     According to DTSC, it intends to clean up (or attempt to force NL and
   19    a handful of others to clean up) thousands more residential properties with lead
   20    levels above 80 mg/kg (UCL).
   21          9.     On December 14, 2020, DTSC filed a Complaint against NL and a
   22    small number of other companies associated with the former Exide property. The
   23    Complaint seeks recovery of DTSC’s past cleanup costs and demands, among
   24    other things, that NL and others clean up all residential properties in the cleanup
   25    area designated by DTSC that have soil lead levels above 80 mg/kg.
   26          10.    In Count 5 of the Complaint, DTSC alleges that “the Site” includes
   27    “thousands of residential properties” and that hazardous substances on those
   28


                                                  9
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 10 of 51 Page ID
                                 #:3519


  1   properties above the DTSC’s cleanup level constitute a “public nuisance.” As used
  2   herein, the term “Site” shall mean the Site as defined by DTSC in its Complaint or
  3   as ultimately decided by the Court. NL does not agree, and disputes, that the Site
  4   is correctly delineated by DTSC as a single “facility” under CERCLA or
  5   otherwise.
  6         11.    DTSC’s own studies conclude that its 80 mg/kg cleanup trigger is far
  7   below the “background” level of lead that would exist in these residential
  8   neighborhoods, even if no activity ever occurred at the former Exide property.
  9   Thus, the conduct of NL and the other parties targeted by DTSC, even taken
 10   together, did not cause the need for any cleanup on the properties owned by the
 11   Third-Party Defendants, if there is or was any need. Indeed, as noted above,
 12   DTSC’s own published guidance states that “DTSC does not generally require
 13   cleanup of sites to concentrations that are less than background.” DTSC, Proven
 14   Technologies and Remediation Guidance – Remediation of Metals in Soil at
 15   Section                5.4.2.                              https://dtsc.ca.gov/wp-
 16   content/uploads/sites/31/2016/01/Guidance_Remediation-Soils.pdf.
 17         12.    On September 29, 2015, DTSC issued a report titled “Preliminary
 18   Estimate of the Geographical Boundary of Emissions from the Former Exide
 19   Technologies Facility; 2700 Indiana Street, Vernon, CA 90023.” (“2015 DTSC
 20   Report”) 2 which, among other things, evaluated the level of “background” lead in
 21   various locations around Vernon, CA.
 22

 23

 24

 25

 26

 27
      2
        Although DTSC relies upon this document as the basis for defining the extent of
      the cleanup area, this document is not available online. A copy can be obtained
 28   from DTSC via a Public Records Act Request.

                                              10
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 11 of 51 Page ID
                                 #:3520


  1

  2

  3

  4

  5

  6

  7

  8

  9         13.    According to the introduction of the 2015 DTSC Report, one
 10   “objective of the data evaluation included estimation of urban lead levels. This
 11   level represents the amount of lead in soil that cannot be attributed to a specific
 12   source.” In other words, the “urban lead level” (alternatively referred to in the
 13   report as the “urban background” level) is the anthropogenic background or
 14   “ambient” lead level that would exist in these older urban neighborhoods, and
 15   would be expected on the property owned by the Third-Party Defendants, even if
 16   no activities occurred at the former Exide property, or the lead level that would
 17   result from other specific sources in the area. 3
 18         14.    After analyzing several data sources, including a small set of soil
 19   samples taken by Exide at a non-representative location in Long Beach,
 20   California,4 DTSC reached several conclusions in the 2015 DTSC Report
 21

 22

 23
      3
        Unique localized sources, like a significant amount of poorly-maintained and
      deteriorated lead paint in the “drip zone” of a house, or the prior application of a
 24   pesticide with significant lead content on a particular yard, would be expected to
 25   cause lead levels on certain properties to significantly exceed the neighborhood
      “background” lead levels.
 26   4
        The Long Beach data set was non-representative because the housing was much
 27   newer than in the residential areas around Vernon (limiting potential contributions
      from leaded gasoline and poorly maintained lead paint) and because prevailing
 28   offshore winds blew clean ocean air into Long Beach as compared to the leaded-

                                                 11
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 12 of 51 Page ID
                                 #:3521


  1   regarding the “urban lead level” that existed in different geographic areas located
  2   between 0.25 miles to 1.7 miles away from the former Exide property (i.e., the area
  3   that DTSC now claims constitutes a single “Site” or “Facility”).
  4         15.   DTSC concluded that the background “urban lead level” could be
  5   expressed using different statistical criteria, including the 95th percentile. Under
  6   DTSC guidance, where background levels of a metal exceed the screening level,
  7   the cleanup level is generally set at the 95% upper limit of the background
  8   concentration. See DTSC, Proven Technologies and Remediation Guidance –
  9   Remediation of Metals in Soil, Appendix B, Strategies for Establishing and Using
 10   Background Estimates for Metals in Soil at B-17.             https://dtsc.ca.gov/wp-
 11   content/uploads/sites/31/2018/11/Appdx_B_083108.pdf.
 12         16.   With regard to the residential area North of the former Exide property
 13   (including neighborhoods in Los Angeles City and unincorporated Los Angeles
 14   County), DTSC concluded that the 95th Percentile of the “urban lead level” ranged
 15   from 367-558 mg/kg. Five percent of the yards would be expected to have even
 16   higher “background” lead levels.
 17         17.   With regard to the residential areas South, Southeast, and Southwest
 18   of the former Exide property (including neighborhoods in Huntington Park,
 19   Maywood, and Bell), DTSC concluded that the 95th Percentile of the “urban lead
 20   level” ranged from 366-402 mg/kg. Five percent of the yards would be expected to
 21   have even higher “background” lead levels.
 22         18.   With regard to the residential areas Northeast and East of the former
 23   Exide property (including neighborhoods in unincorporated Los Angeles County
 24

 25
      gasoline contaminated air that blew from other parts of inland Los Angeles into
 26   Vernon). See Mitchell and Small, Statistical Analysis of Soil Lead in Vernon, CA
 27
      (April      12,        2015).     Available        at      https://dtsc.ca.gov/wp-
      content/uploads/sites/31/2018/03/Final-Exide-Statistical-Analysis-
 28   Report_081415.pdf.

                                               12
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 13 of 51 Page ID
                                 #:3522


  1   and Commerce), DTSC concluded that the 95th Percentile of the “urban lead level”
  2   was 337 mg/kg. Five percent of the yards would be expected to have even higher
  3   “background” lead levels.
  4         19.    In 2018, Exide’s consultant Geosyntec released its own highly
  5   detailed report calculating the “urban background” lead level in the residential
  6   areas, which was similarly intended to represent the lead level that would have
  7   been present if no activity occurred at the former Exide property. Geosyntec
  8   concluded that the “urban lead level” in the residential areas at issue was 608
  9   mg/kg. Certain yards would have even higher levels.
 10         20.    Geosyntec’s estimates are consistent with DTSC’s findings in the
 11   2015 DTSC Report that the expected background (“urban lead levels” or “urban
 12   background” levels) that would have existed in these neighborhoods if no activity
 13   whatsoever had occurred at the former Exide property were significantly higher
 14   than DTSC’s 80 mg/kg cleanup criteria.
 15         21.    NL believes that the true background lead levels in these
 16   neighborhoods are likely even higher than estimated by DTSC and Geosyntec.
 17         22.    The background analyses of both DTSC and Geosyntec establish that
 18   exceedances of DTSC’s 80 mg/kg lead cleanup criteria on the Third-Party
 19   Properties were entirely expected, even in the total absence of any lead
 20   contribution from the former Exide property.
 21         23.    Geosyntec’s analysis also established that there is no pattern of
 22   contamination in the residential areas that would indicate that the former Exide
 23   property is a detectable contributing source of lead on the residential properties in
 24   these neighborhoods, or on the properties owned by the Third-Party Defendants.
 25         24.    The sources of background lead in urban soil, especially in older
 26   neighborhoods such as those where the property owned by the Third-Party
 27

 28


                                               13
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 14 of 51 Page ID
                                 #:3523


  1   Defendants is located, are no mystery – they are well-known, well-studied, and
  2   well-documented.
  3         25.    The primary source of soil lead in residential soils is the residue from
  4   historic leaded gasoline emissions, especially in areas near and downwind from
  5   freeways and major arterial roads. Los Angeles had some of the highest air lead
  6   levels in America associated with historic leaded gasoline use. Airborne gasoline
  7   lead eventually settles in soils.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19                                                                                     5

 20         26.    Another significant source of lead in urban soils in Los Angeles
 21   County was the direct application of pesticides containing lead to lawns and
 22   gardens to control crabgrass, caterpillars, grubs, and moths. Between the 1920’s
 23   and the 1960’s, the Los Angeles Times and other publications instructed
 24   homeowners to use a pesticide known as “lead arsenate” on their lawns. Lead
 25

 26

 27
      5
       Unless otherwise noted, illustrations in this section are taken from the Draft
      Residential RCRA Facility Investigation (RFI) Report prepared by Geosyntec for
 28   Exide Technologies.

                                               14
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 15 of 51 Page ID
                                 #:3524


  1   arsenate or “arsenate of lead” was over 60% pure lead. Property owners following
  2   the recommendations of the Los Angeles Times added pounds of lead directly to
  3   their lawns with each application, and then washed the lead into the soil for control
  4   of insects and crabgrass. Even a single application of lead arsenate at the levels
  5   recommended by the Los Angeles Times would have been sufficient to raise the
  6   lead level of an entire yard above the 80 mg/kg cleanup level.
  7

  8

  9

 10

 11

 12

 13

 14

 15                                                            6

 16           27.   Poorly-maintained exterior lead paint can also be a contributing cause
 17   of residential soil lead, especially in areas with housing constructed prior to 1950.
 18   DTSC’s own testing establishes that “lead paint chips” are prevalent throughout
 19   the residential neighborhoods and property records indicate that nearly the entire
 20   residential area was constructed well before 1950.
 21

 22

 23

 24

 25

 26

 27
      6
          Los Angeles Times, Sunday Oct. 16, 1955, page 364.
 28


                                               15
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 16 of 51 Page ID
                                 #:3525


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13         28.    To the extent residential soils in these areas were impacted by
 14   industrial activities in addition to impacts from leaded gasoline emissions, poorly-
 15   maintained lead paint, and lead arsenate and other pesticides 7, there were literally
 16   hundreds of lead-generating facilities repair shops and industrial facilities inside
 17   and near the residential neighborhoods that would potentially have contributed to
 18   such impacts.
 19

 20

 21
      7
        Lead is also found in other pesticides such as glyphosate or Roundup. See N.
 22   Defarge, J. Spiroux de Vendômois, G.E. Séralini, Toxicity of formulants and heavy
 23   metals in glyphosate-based herbicides and other pesticides, Toxicology Reports,
      Volume 5, 2018, Pages 156-163, ISSN 2214-7500,
 24   https://doi.org/10.1016/j.toxrep.2017.12.025.https://www.sciencedirect.com/scienc
 25   e/article/pii/S221475001730149X. Additionally, according to CALPIRG and the
      Environmental Working Group, samples of the popular residential fertilizer
 26   “Ironite” purchased in Los Angeles County consumer stores contained lead at
 27
      levels         between       3,700      mg/kg         and      4,200       mg/kg.
      https://static.ewg.org/reports/1999/As-You-
 28   Sow.pdf?_ga=2.49450338.538593293.1628698671-1837387009.1628698671.

                                               16
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 17 of 51 Page ID
                                 #:3526


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14         29.    All of these background lead sources would have affected the
 15   neighborhoods where the Third-Party Defendants’ properties are located. None of
 16   the ubiquitous sources of lead to residential soils discussed in the preceding
 17   paragraph have anything to do with the former Exide property. Those sources are
 18   entirely sufficient, however, to explain the presence of lead at levels well above 80
 19   mg/kg in the soils of residential yards in these older urban neighborhoods.
 20         Parties
 21         30.    Third-Party Plaintiff NL Industries, Inc. (“NL”) is a New Jersey
 22   corporation with its headquarters located in Dallas, Texas.
 23         Third-Party Defendant Industrial Owner/Operators
 24         31.    Third-Party Defendant “EXXON MOBIL CORPORATION” is a
 25   New Jersey Corporation with its principal place of business in Texas.
 26         32.    Upon information and belief, EXXON MOBIL CORPORATION, is
 27   the corporate successor and/or successor by merger of, General Petroleum
 28


                                               17
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 18 of 51 Page ID
                                 #:3527


  1   Corporation of California (“General Petroleum”) and Socony-Vacuum Oil
  2   corporation (“Socony”).
  3         33.    Upon information and belief, EXXON MOBIL CORPORATION,
  4   by itself and through its predecessors General Petroleum and Socony operated an
  5   extensive refinery complex in the vicinity of 2619 East 37th Street, in Vernon,
  6   California between the 1910’s until today.
  7         34.    Upon information and belief, the refinery operated by EXXON
  8   MOBIL CORPORATION and its predecessors was involved, among other
  9   things, in the production of leaded gasoline. Even when manufacturing non-leaded
 10   gasoline products, refinery operations would have generated airborne lead
 11   emissions. Potential lead emitting sources at this operation included stills, boiler
 12   houses, cooling towers, furnaces, and a paint shop. Lead and other hazardous
 13   substances may also have been disposed to soil, groundwater, and surface waters in
 14   industrial and commercial areas within the area designated by DTSC as “the
 15   Facility.”
 16         35.    Among other things, the refining facility operated by EXXON
 17   MOBIL CORPORATION and its predecessors included a 125-foot tall
 18   smokestack and at least nine other smokestacks.
 19         36.    The refining property is and was owned and operated by EXXON
 20   MOBIL CORPORATION and its predecessors.
 21         37.    Upon information and belief, lead released from the EXXON
 22   MOBIL CORPORATION facility was deposited in the soils of residential
 23   properties within the area designated by DTSC as the Site.
 24         38.    Upon information and belief, EXXON MOBIL CORPORATION
 25   disposed of hazardous substances within the Site as defined by DTSC, at the time it
 26   or its predecessors was an owner and/or operator of the refining property.
 27

 28


                                               18
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 19 of 51 Page ID
                                 #:3528


  1         39.     Third-Party Defendant “CRESCENT REFINING AND OIL
  2   COMPANY” is a California Corporation with its principal place of business in
  3   California.
  4         40.     According   to      its   website,    crescentoilco.com,    CRESCENT
  5   REFINING AND OIL COMPANY has been in business since 1916.
  6         41.     Upon information and belief, CRESCENT REFINING AND OIL
  7   COMPANY operated an extensive refinery complex in the vicinity of 2446 to
  8   2464 East 28th Street in Vernon, California, between at least the 1920’s to the
  9   1940’s, and potentially longer.
 10         42.     Upon information and belief, the refinery operated by CRESCENT
 11   REFINING AND OIL COMPANY was involved in the production of leaded
 12   gasoline.     Even when manufacturing non-leaded gasoline products, refinery
 13   operations generate significant airborne lead emissions. Lead and other hazardous
 14   substances may also have been released to soil, groundwater, and surface waters in
 15   industrial and commercial areas within the area designated by DTSC as “the Site.”
 16         43.     Upon information and belief, lead generated at the CRESCENT
 17   REFINING AND OIL COMPANY property was deposited in residential
 18   properties within the area designated by DTSC as the Site.
 19         44.     Upon information and belief, CRESCENT REFINING AND OIL
 20   COMPANY disposed of hazardous substances at the Site defined by DTSC at the
 21   time it was an owner and/or operator of the refining property.
 22         45.     Upon     information        and      belief   Third-Party    Defendant
 23   “CONTINENTAL HOLDINGS, INC.” is a Wyoming Corporation with its
 24   principal place of business in Monroe, Louisiana, and is a subsidiary of Lumen
 25   Technologies, Inc.
 26         46.     Upon information and belief, CONTINENTAL HOLDINGS, INC.
 27   is the successor in interest or successor by merger of Continental Can Company,
 28


                                                 19
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 20 of 51 Page ID
                                 #:3529


  1   Inc. (“Continental Can”).
  2         47.    CONTINENTAL HOLDINGS, INC., alone or through its
  3   predecessor Continental Can, operated at a property that manufactured metal cans
  4   from approximately 1929 through 1983 at a facility located at 3820 Union Pacific
  5   Avenue, Los Angeles, California.       Lead emitting operations at this location
  6   included solder pots with exhaust hoods, coating ovens, tins plates, plating, and a
  7   machine shop.
  8         48.    The former Continental Can property is located immediately across
  9   the street from the Northern residential areas where DTSC alleges lead has come to
 10   be located and is within the Site as defined by DTSC.
 11         49.    Upon information and belief, lead generated at the CONTINENTAL
 12   HOLDINGS, INC. facility was deposited in residential properties within the area
 13   designated by DTSC as the Facility. Lead and other hazardous substances may
 14   also have been released to soil, groundwater, and surface waters in industrial and
 15   commercial areas within the area designated by DTSC as the Site.
 16         50.    Upon information and belief, CONTINENTAL HOLDINGS, INC.
 17   or its predecessors disposed of hazardous substances at the Site defined by DTSC
 18   at the time it was an owner and/or operator of the Continental Can facility.
 19         51.    Upon information and belief, Third-Party Defendant “OWENS-
 20   BROCKWAY GLASS CONTAINER, INC.” is a Delaware Corporation with its
 21   principal place of business in Ohio.
 22         52.    Upon information and belief, Third-Party Defendant “O-I GLASS,
 23   INC. f/k/a OWENS-ILLINOIS, INC.” is a Delaware corporation with its
 24   principal place of business in Ohio.
 25         53.    Upon information and belief, OWENS-BROCKWAY GLASS
 26   CONTAINER, INC. and O-I GLASS, INC. f/k/a OWENS-ILLINOIS, INC.
 27   (together “OWENS”) owned and/or operated, at certain times, a glass
 28


                                               20
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 21 of 51 Page ID
                                 #:3530


  1   manufacturing business at located in the vicinity of Fruitland Avenue near Soto
  2   Street and Boyle Avenue in Vernon, California and is within the area designated
  3   by DTSC as the Site.
  4         54.       The OWENS glass plant was established in or around 1932 and has
  5   been in operation for approximately 90 years.       OWENS currently recycles 330
  6   tons per day of glass and produces between 2 and 3 million glass bottles per day on
  7   five production lines at the property. OWENS currently operates three 80-foot tall
  8   exhaust stacks and has reported annual lead emissions of up to 96.8 pounds of lead
  9   per year since 1996. It also reports fugitive lead emissions from the plant.
 10         55.       Upon information and belief, lead generated at the OWENS plant was
 11   deposited in residential properties within the area designated by DTSC as the Site.
 12   Lead and other hazardous substances may also have been released to soil,
 13   groundwater, and surface waters in industrial and commercial areas within the area
 14   designated by DTSC as the Site.
 15         56.       Upon information and belief, OWENS or its predecessors disposed of
 16   hazardous substances at the Site defined by DTSC at the time it was an owner
 17   and/or operator of the plant referenced above.
 18         Third-Party Defendant “Public Entity Owners”
 19         57.       In or around 2019, DTSC expanded its sampling of residential
 20   neighborhoods to include “parkways,” which are strips of land located between a
 21   residential or commercial property (or its sidewalk) and a roadway (“Parkway
 22   Properties”).
 23         58.       The sampling revealed that parkway properties owned by municipal
 24   entities allegedly contain hazardous substances, including lead at levels above
 25   DTSC’s 80 mg/kg lead screening criteria.
 26         59.       The results of all parkways sampling are publicly available on
 27   DTSC’s                                    website                                at
 28


                                                21
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 22 of 51 Page ID
                                 #:3531


  1   https://www.envirostor.dtsc.ca.gov/public/final_documents2?global_id=60002705
  2   &doc_id=60456527 (“Parkways Report”).
  3          60.    DTSC has included the Parkway Properties within its definition of the
  4   Site it alleges is at issue in this litigation.
  5          61.    Public entities also own and operate other parcels of real property
  6   which DTSC testing indicates contain hazardous substances at levels above the
  7   cleanup criteria within the area designated by DTSC as the Site.
  8          62.    With regard to each public entity identified below, all provisions of
  9   the California Tort Claims Act have either been satisfied or do not apply.
 10          City of Bell
 11          63.    Third-Party Defendant “CITY OF BELL” is a California
 12   Municipality located in Los Angeles County, California.
 13          64.    CITY OF BELL is the current owner of hundreds of parcels of
 14   “Parkway Properties.”
 15          65.    Numerous soil samples taken by DTSC’s contractors have shown that
 16   Parkway Properties owned by the CITY OF BELL are locations where hazardous
 17   substances, including lead, have come to be located.
 18          66.    Soil sampling results obtained by DTSC show that there is no
 19   relationship or connection between contamination in the soils of Parkway
 20   Properties owned by the CITY OF BELL and the former Exide property located
 21   more than one mile north of those properties. See Parkways Report at Figures
 22   10.1-10.2.
 23          67.    A report commissioned by DTSC showed that there was only a weak
 24   or negligible correlation between lead levels on residential properties and adjacent
 25   Parkway Properties, confirming that airborne contamination from a distant
 26   property is not the source of contamination on properties owned by the CITY OF
 27   BELL. See Parkways Report at Section 9.9.                If contamination in the
 28


                                                    22
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 23 of 51 Page ID
                                 #:3532


  1   neighborhoods had been caused by airborne emissions from a property located
  2   more than a half mile away (rather than local sources like local idling and passing
  3   automobiles spewing lead-gasoline fumes), the level on the residential property
  4   and the adjacent Parkway Property would be highly correlated.
  5         68.   CITY OF BELL also owns numerous parcels of real property within
  6   the area designated by DTSC as the Site, which, upon information and belief, also
  7   contain background soil lead above 80 mg/kg. The pattern of contamination on
  8   CITY OF BELL’s properties and the areas around these properties, indicates that
  9   the former Exide property is not a source of lead on CITY OF BELL’s properties.
 10         City of Commerce
 11         69.   Third-Party Defendant “CITY OF COMMERCE” is a California
 12   Municipality located in Los Angeles County, California.
 13         70.   CITY OF COMMERCE is the owner of hundreds of parcels of
 14   “Parkway Properties.”
 15         71.   Hundreds of soil samples taken by DTSC’s contractors have shown
 16   that Parkway Properties owned by the CITY OF COMMERCE are locations
 17   where hazardous substances, including lead, have come to be located.
 18         72.   Soil sampling results obtained by DTSC show that there is no
 19   relationship or connection between contamination in the soils of Parkway
 20   Properties owned by the CITY OF COMMERCE and the former Exide property.
 21   See Parkways Report at Figures 8.1 - 8.4.
 22         73.   A report commissioned by DTSC also showed that there was only a
 23   weak correlation between lead levels on residential properties and adjacent
 24   Parkway Properties owned by the CITY OF COMMERCE, confirming that
 25   airborne contamination from a distant property is not the source of contamination
 26   on these CITY OF COMMERCE properties. See Parkways Report at Section
 27   9.9. If contamination in the neighborhoods had been caused by airborne emissions
 28


                                              23
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 24 of 51 Page ID
                                 #:3533


  1   from a property located more than a half mile away (rather than local sources like
  2   local idling and passing automobiles spewing lead-gasoline fumes), the level on
  3   the residential property and the adjacent Parkway Property would be highly
  4   correlated.
  5         74.     CITY OF COMMERCE also owns numerous parcels of real
  6   property within the area designated by DTSC as the Site, which, upon information
  7   and belief, contain background soil lead above 80 mg/kg. The pattern of
  8   contamination on these CITY OF COMMERCE properties and the areas around
  9   these CITY OF COMMERCE properties indicates that the former Exide property
 10   is not a source of lead to these CITY OF COMMERCE properties.
 11         City of Huntington Park
 12         75.     Third-Party Defendant “CITY OF HUNTINGTON PARK” is a
 13   California Municipality located in Los Angeles County, California.
 14         76.     CITY OF HUNTINGTON PARK is the owner of hundreds of
 15   parcels of real property of a type known as “Parkway Properties” that are located
 16   between parcels of private or public property and the street.
 17         77.     Hundreds of soil samples taken by DTSC’s contractors have shown
 18   that Parkway Properties owned by the CITY OF HUNTINGTON PARK are
 19   locations where hazardous substances, including lead, have come to be located.
 20         78.     Soil sampling results obtained by DTSC in the entire parkways
 21   investigation area clearly show that there is no relationship or connection between
 22   contamination in the soils of Parkway Properties owned by the CITY OF
 23   HUNTINGTON PARK and the former Exide property located more than one half
 24   mile southwest of those properties. See Parkways Report at Figures 11.1 - 11.4.
 25         79.     A report commissioned by DTSC also showed that there was only a
 26   weak correlation between lead levels on residential properties and adjacent
 27   Parkway Properties owned by the CITY OF HUNTINGTON PARK, confirming
 28


                                               24
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 25 of 51 Page ID
                                 #:3534


  1   that airborne contamination from a distant property is not the source of
  2   contamination on these properties. See Parkways Report at Section 9.9. If
  3   contamination in the neighborhoods had been caused by airborne emissions from a
  4   property located more than a half mile away (rather than local sources like local
  5   idling and passing automobiles spewing lead-gasoline fumes), the level on the
  6   residential property and the adjacent Parkway Property would be highly correlated.
  7         80.    CITY OF HUNTINGTON PARK also owns numerous parcels of
  8   real property within the area designated by DTSC as the Site, which, upon
  9   information and belief, contain background soil lead above 80 mg/kg. The pattern
 10   of contamination on these CITY OF HUNTINGTON PARK properties and the
 11   areas around these CITY OF HUNTINGTON PARK properties indicates that the
 12   former Exide property is not a source of lead to these CITY OF HUNTINGTON
 13   PARK properties.
 14         City of Maywood
 15         81.    Third-Party Defendant “CITY OF MAYWOOD” is a California
 16   Municipality located in Los Angeles County, California.
 17         82.    CITY OF MAYWOOD is the owner of hundreds of parcels of real
 18   property of a type known as “Parkway Properties” that are located between parcels
 19   of private or public property and the street.
 20         83.    Hundreds of soil samples taken by DTSC’s contractors have shown
 21   that Parkway Properties owned by the CITY OF MAYWOOD are locations
 22   where hazardous substances, including lead, have come to be located.
 23         84.    Soil sampling results obtained by DTSC in the entire parkways
 24   investigation area clearly show that there is no relationship or connection between
 25   contamination in the soils of Parkway Properties owned by the CITY OF
 26   MAYWOOD and the former Exide property located more than one half mile
 27   southwest of those properties. See Parkways Report at Figures 9.1 – 9.9.
 28


                                                25
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 26 of 51 Page ID
                                 #:3535


  1         85.    A report commissioned by DTSC also showed that there was only a
  2   weak correlation between lead levels on residential properties and adjacent
  3   Parkway Properties owned by the CITY OF MAYWOOD, confirming that
  4   airborne contamination from a distant property is not the source of contamination
  5   on these properties. See Parkways Report at Section 9.9. If contamination in the
  6   neighborhoods had been caused by airborne emissions from a property located
  7   more than a half mile away (rather than local sources like local idling and passing
  8   automobiles spewing lead-gasoline fumes), the level on the residential property
  9   and the adjacent Parkway Property would be highly correlated.
 10         86.    CITY OF MAYWOOD also owns numerous parcels of real property
 11   within the area designated by DTSC as the Site, which, upon information and
 12   belief, contain background soil lead above 80 mg/kg. The pattern of contamination
 13   on these CITY OF MAYWOOD properties and the areas around these CITY OF
 14   MAYWOOD properties indicates that the former Exide property is not a source of
 15   lead to these CITY OF MAYWOOD properties.
 16         City of Los Angeles
 17         87.    Third-Party Defendant “CITY OF LOS ANGELES” is a California
 18   Municipality located in Los Angeles County, California.
 19         88.    CITY OF LOS ANGELES is the owner of hundreds of parcels of
 20   real property of a type known as “Parkway Properties” that are located between
 21   parcels of private or public property and the street.
 22         89.    Hundreds of soil samples taken by DTSC’s contractors have shown
 23   that Parkway Properties owned by the CITY OF LOS ANGELES are locations
 24   where hazardous substances, including lead, have come to be located.
 25         90.    Soil sampling results obtained by DTSC in the entire parkways
 26   investigation area clearly show that there is no relationship or connection between
 27   contamination in the soils of Parkway Properties owned by the CITY OF LOS
 28


                                                26
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 27 of 51 Page ID
                                 #:3536


  1   ANGELES and the former Exide property located more than one half mile
  2   southwest of those properties. See Parkways Report at Figures 6.1 - 6.6.
  3         91.   A report commissioned by DTSC also showed that there was only a
  4   weak correlation between lead levels on residential properties and adjacent
  5   Parkway Properties owned by the CITY OF LOS ANGELES, confirming that
  6   airborne contamination from a distant property is not the source of contamination
  7   on these properties. See Parkways Report at Section 9.9. If contamination in the
  8   neighborhoods had been caused by airborne emissions from a property located
  9   more than a half mile away (rather than local sources like local idling and passing
 10   automobiles spewing lead-gasoline fumes), the level on the residential property
 11   and the adjacent Parkway Property would be highly correlated.
 12         92.   CITY OF LOS ANGELES also owns numerous parcels of real
 13   property within the area designated by DTSC as the Site which, upon information
 14   and belief, contain background soil lead above 80 mg/kg. The pattern of
 15   contamination on these CITY OF LOS ANGELES properties and the areas
 16   around these properties indicates that the former Exide property is not a source of
 17   lead to these CITY OF LOS ANGELES properties.
 18         93.   CITY OF LOS ANGELES also operated an incinerator for the
 19   disposal of commercial trash on East 26th Street at the border with Vernon,
 20   California from as early as the 1920’s to the late 1940’s that would have generated
 21   airborne emissions that included lead.        The smelter had four “beehive” type
 22   furnaces that vented through a 100-foot-tall stack with no known method of
 23   emission control. An article about the incinerator described that the incinerator
 24   operated with a ‘fly-ash problem’ of ‘major consequence.’ See Geosyntec Draft
 25   Residential RFI Report, Appendix A, at *152 (citing Hume, 1967, History of
 26   Efforts at Incineration in the Los Angeles Area).
 27

 28


                                               27
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 28 of 51 Page ID
                                 #:3537


  1         94.    According to estimates in Appendix A of the Draft Residential RFI
  2   Report prepared by Geosyntec, airborne lead emissions generated by the
  3   incinerator operated by the CITY OF LOS ANGELES would have been on the
  4   order of 6,000 pounds per year. Lead and other hazardous substances may also
  5   have been disposed to soil, groundwater, and surface waters in industrial and
  6   commercial areas within the area designated by DTSC as the Site.
  7         95.    The incinerator was closer to certain neighborhoods than the former
  8   Exide property and, upon information and belief, its operations contributed lead to
  9   the soils in those residential neighborhoods and is within the area designated by
 10   DTSC as the Site.
 11         County of Los Angeles
 12         96.    Third-Party Defendant “COUNTY OF LOS ANGELES” is a
 13   California County.
 14         97.    COUNTY OF LOS ANGELES is the owner of hundreds of parcels
 15   of real property of a type known as “Parkway Properties” that are located between
 16   parcels of private or public property and the street.
 17         98.    Hundreds of soil samples taken by DTSC’s contractors have shown
 18   that Parkway Properties owned by the COUNTY OF LOS ANGELES are
 19   locations where hazardous substances, including lead, have come to be located.
 20         99.    Soil sampling results obtained by DTSC in the entire parkways
 21   investigation area clearly show that there is no relationship or connection between
 22   contamination in the soils of Parkway Properties owned by the COUNTY OF
 23   LOS ANGELES and the former Exide property located more than one half mile
 24   southwest of those properties. See Parkways Report at Figures 7.1-7.10.
 25         100. A report commissioned by DTSC also showed that there was only a
 26   weak correlation between lead levels on residential properties and adjacent
 27   Parkway Properties owned by the COUNTY OF LOS ANGELES, confirming
 28


                                                28
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 29 of 51 Page ID
                                 #:3538


  1   that airborne contamination from a distant property is not the source of
  2   contamination on these COUNTY OF LOS ANGELES properties. See Parkways
  3   Report at Section 9.9. If contamination in the neighborhoods had been caused by
  4   airborne emissions from a property located more than a half mile away (rather than
  5   local sources like local idling and passing automobiles spewing lead-gasoline
  6   fumes), the level on the residential property and the adjacent Parkway Property
  7   would be highly correlated.
  8         101. COUNTY OF LOS ANGELES also owns numerous parcels of real
  9   property within the area designated by DTSC as the Site which, upon information
 10   and belief, contain background soil lead above 80 mg/kg. The pattern of
 11   contamination on these properties and the areas around these COUNTY OF LOS
 12   ANGELES properties indicates that the former Exide property is not a source of
 13   lead to these COUNTY OF LOS ANGELES properties.
 14         Housing Authority of the City of Los Angeles
 15         102. Third-Party Defendant “HOUSING AUTHORITY OF THE CITY
 16   OF LOS ANGELES” is a California state-chartered public agency.
 17         103. HOUSING AUTHORITY OF THE CITY OF LOS ANGELES is
 18   the current owner of parcels of real property that, upon information and belief, are
 19   located within the area defined by DTSC as the Site and which contain lead at
 20   levels above 80 mg/kg.
 21         Bell Community Housing Authority
 22         104. Third-Party        Defendant   “BELL     COMMUNITY           HOUSING
 23   AUTHORITY” is a California state-chartered public agency.
 24         105. BELL COMMUNITY HOUSING AUTHORITY is the current
 25   owner of parcels of real property that, upon information and belief, are located
 26   within the area defined by DTSC as the Site and which contain lead at levels above
 27   80 mg/kg.
 28


                                                29
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 30 of 51 Page ID
                                 #:3539


  1         Housing Authority of the County of Los Angeles
  2         106. Third-Party Defendant “HOUSING AUTHORITY OF THE
  3   COUNTY OF LOS ANGELES” is a California state-chartered public agency.
  4         107. HOUSING          AUTHORITY         OF    THE     COUNTY       OF    LOS
  5   ANGELES is the current owner of parcels of real property that, upon information
  6   and belief, are located within the area defined by DTSC as the Site and which
  7   contain lead at levels above 80 mg/kg.
  8   Third-Party Defendant “Corporate Real Estate Investors”
  9         108. The Third-Party Defendants identified below are all corporate entities
 10   such as corporations, limited partnerships, and limited liability companies.
 11         109. The properties owned by the Third-Party Defendants identified below
 12   are held as investments, and these investments have significant value.
 13         110. Upon information and belief, Third-Party Defendant “12909
 14   CORDARY LLC” is a California Limited Liability Company with its principal
 15   place of business in Hawthorne, California.
 16         111. 12909 CORDARY LLC owns real property located at 5219, 5307,
 17   and 5209 Maywood Ave., Maywood, CA 90270 (APNs 6311027020, 6311027007,
 18   and 6311027029), which real property has an aggregate appraised value of
 19   approximately $5,151,020.
 20         112. Upon information and belief, Third-Party Defendant “20 20
 21   08WYB02 LLC” is a Wyoming Limited Liability Company with its business
 22   address in Redondo Beach, California.
 23         113. 20 20 08WYB02 LLC owns real property located at 3429 and 3672
 24   Percy Street, Los Angeles, CA 90023 (APNs 5188008015, 5188004019), which
 25   has a deed value of $2,700,000.
 26         114. Upon information and belief, Third-Party Defendant “2013-1 IH
 27   BORROWER LP” is a Delaware Limited Partnership with a principal place of
 28


                                               30
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 31 of 51 Page ID
                                 #:3540


  1   business in New York and a mailing address in Dallas, Texas. An alternate name
  2   for this Third-Party Defendant is “INVITATION HOMES”.
  3         115. 2013-1 IH BORROWER LP owns real property located at 3635 E.
  4   6th Street, Los Angeles, CA 90023 (APN 5188002024), which has an assessed
  5   value of $442,818.
  6         116. Upon information and belief, Third-Party Defendant “2015-3 IH2
  7   BORROWER LP” is a Delaware Limited Partnership with a principal place of
  8   business in New York and a mailing address in Dallas, Texas. An alternate name
  9   for this Third-Party Defendant is “INVITATION HOMES”.
 10         117. 2015-3 IH2 BORROWER LP owns real property located 3515 E.
 11   55th Street, Maywood CA 90027 (APN 6311020023), which has an assessed value
 12   of $376,341.
 13         118.     Upon information and belief, Third-Party Defendant “2017-1 IH
 14   BORROWER LP” is a Delaware Limited Partnership with a principal place of
 15   business in New York and a mailing address in Dallas, Texas. An alternate name
 16   for this Third-Party Defendant is “INVITATION HOMES”.
 17         119. 2017-1 IH BORROWER LP owns real property located at 462
 18   Rowan Avenue, Los Angeles, CA 90023 (APN 5238004002), 5929 Fishburn Ave.,
 19   Huntington Park, CA 90255 (APN 63120250190), 4127 E. 61st St., Huntington
 20   Park, CA 90255 (APN 6317006020), which properties have an aggregate assessed
 21   value of $1,184,776.
 22         120. Upon information and belief, Third-Party Defendant “2017-2 IH
 23   BORROWER LP” is a Delaware Limited Partnership with a principal place of
 24   business in New York and a mailing address in Dallas, Texas. An alternate name
 25   for this Third-Party Defendant is “INVITATION HOMES”.
 26         121. 2017-2 IH 2 BORROWER LP owns real property located at 1264 E.
 27   Arizona Ave., Los Angeles, CA 90022 (APN 5246018006) and 3647 E. 57th Street,
 28


                                            31
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 32 of 51 Page ID
                                 #:3541


  1   462 Rowan Avenue, Los Angeles, CA 90023 (APN 5238004002), which has an
  2   aggregate assessed value of $863,119.
  3         122. Through its various corporate entities listed in the foregoing
  4   paragraphs, INVITATION HOMES owns real property worth an aggregate
  5   $2,867,054.
  6         123. Upon information and belief, Third-Party Defendant “3551 SABINA
  7   LLC” is a California Limited Liability Company with a principal place of business
  8   in North Hollywood, California.
  9         124. 3551 SABINA LLC owns real property located at 3551 Sabina St.,
 10   Los Angeles, CA 90023 (APN 5188003035), which has an assessed value of
 11   $1,242,540.
 12         125. Upon information and belief, Third-Party Defendant “3553 PERCY
 13   LLC” is a California Limited Liability Company with a principal place of business
 14   in Beverly Hills, California.
 15         126. 3553 PERCY LLC owns real property located at 3553 Percy St., Los
 16   Angeles, CA 90023 (APN 5188006021), which has an assessed value of
 17   $1,171,265.
 18         127. Upon information and belief, Third-Party Defendant “4-1 ST.
 19   PROPERTIES LLC” is a California Limited Liability Company with a principal
 20   place of business in Los Angeles, California.
 21         128. 4-1 ST. PROPERTIES LLC owns real property located at 3501
 22   Percy Street, Los Angeles, CA 90023 (APN 5188006031), which has an assessed
 23   value of $832,737.
 24         129. Upon      information    and    belief,   Third-Party   Defendant   “525
 25   HIGHLAND LLC” is a California Limited Liability Company with a principal
 26   place of business in Beverly Hills, California.
 27

 28


                                                32
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 33 of 51 Page ID
                                 #:3542


  1         130. 525 HIGHLAND LLC owns real property located at 4315 E. 58th
  2   Street, Maywood, CA 90027 (APN 6313028017), which has an assessed value of
  3   $988,107.
  4         131. Upon information and belief, Third-Party Defendant “55 CORONA
  5   LLC” is a California Limited Liability Company with a principal place of business
  6   in Maywood, California.
  7         132. 55 CORONA LLC owns real property located at 4004 E. 55th Street,
  8   Maywood, CA (APN 6312014001), which has an assessed value of $1,083,028.
  9         133. Upon information and belief, Third-Party Defendant “6317 FLORA
 10   AVE LLC” is a California Limited Liability Company with a principal place of
 11   business in Arcadia, California.
 12         134. 6317 FLORA AVE LLC owns real property located at 6317 Flora
 13   Ave., Bell, CA 90201 (APN 6317025006), which has an assessed value of
 14   $9,320,571.
 15         135. Upon information and belief, Third-Party Defendant “943 BONNIE
 16   BEACH LLC” is a California Limited Liability Company with a principal place
 17   of business in Los Angeles, California.
 18         136. 943 BONNIE BEACH LLC owns real property located at 943
 19   Bonnie Beach Place, Los Angeles, CA (APN 5239020009), which has an assessed
 20   value of $1,192,072.
 21         137. Upon information and belief, Third-Party Defendant “AHUIGIS
 22   MANAGEMENT LLC” is a California Limited Liability Company with a
 23   principal place of business in Long Beach, California.
 24         138. AHUIGIS MANAGEMENT LLC owns real property located at
 25   6104 Mayflower Ave., Maywood, CA 90270 (APN 6316011001), which has an
 26   assessed value of $1,518,952.
 27

 28


                                                33
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 34 of 51 Page ID
                                 #:3543


  1         139. Upon information and belief, Third-Party Defendant “AJG REALTY
  2   INC” is a California corporation with a principal place of business in Glendora,
  3   California.
  4         140. AJG REALTY INC owns real property located at 1130 Rosalind
  5   Ave., Los Angeles, CA 90023 (APN 5190007015), which has an assessed value of
  6   $873,812.
  7         141. Upon information and belief, Third-Party Defendant “ALM UNITED
  8   LLC” is a California Limited Liability Company with a principal place of business
  9   in San Gabriel, California
 10         142. ALM UNITED LLC owns real property located at 1437 S. Woods
 11   Ave., Los Angeles, CA 90022 (APN 5245024014), which has an assessed value of
 12   $796,347.
 13         143. Upon       information     and       belief,   Third-Party   Defendant
 14   “BEACHWOOD HOLDINGS LLC” is a California Limited Liability Company
 15   with a principal place of business in West Hollywood, California.
 16         144. BEACHWOOD HOLDINGS LLC owns real property located at
 17   816 S. Eastman Ave., Los Angeles, CA 90023 (APN 5239010030), which has an
 18   assessed value of $1,545,849.
 19         145. Upon information and belief, Third-Party Defendant “CHAMPERY
 20   RENTAL REO LLC” is a California Limited Liability Company with a principal
 21   place of business in Los Angeles, California.
 22         146. CHAMPERY RENTAL REO LLC owns real property located at
 23   3555 and 3557 Siskiyou St., Los Angeles, CA 90023 (APNs 5188016024 and
 24   5188016025), which has an assessed value of $905,061.
 25         147. Upon information and belief, Third-Party Defendant “CLELA
 26   INVESTORS LLC” is a California Limited Liability Company with a principal
 27   place of business in Los Angeles, California.
 28


                                              34
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 35 of 51 Page ID
                                 #:3544


  1         148. CLELA INVESTORS LLC owns real property located at 1423 Clela
  2   Ave., Los Angeles, CA 90022 (APN 5245021058), which has an assessed value of
  3   $1,019,251.
  4         149. Upon information and belief, Third-Party Defendant “DELECOR
  5   INVESTMENTS LLC” is a California Limited Liability Company with a
  6   principal place of business in Downey, California.
  7         150. DELECOR INVESTMENTS LLC owns real property located at
  8   6015 and 6021 Otis Ave, Huntington Park, CA, 90255 (APNs 6317006027 and
  9   6317006028); 2693 Randolph Street, Huntington Park, CA 90255 (APN
 10   6310021009); 1428 Woods Ave., Los Angeles, CA 90022 (APN 5245024006); and
 11   3737 Slauson Ave., Maywood, CA 90270 (APN 5245024006), which property has
 12   an aggregate assessed value of $5,424,255.
 13         151. Upon information and belief, Third-Party Defendant “E.N.E.A.
 14   MORA PROPERTIES LLC” is a California Limited Liability Company with a
 15   principal place of business in West Covina, California.
 16         152. E.N.E.A. MORA PROPERTIES LLC owns real property located at
 17   726 S. Ditman Ave., Los Angeles, CA 90023 (APN 5239009021); 601 S. Ditman
 18   Ave, Los Angeles, CA 90023 (APN 5238010044); 1140 S Rowan Ave., Los
 19   Angeles, CA 90023 (5242003002); 1150, 1150 ½, 1152 S. Ditman Ave, Los
 20   Angeles, CA 90023 (5242005004); 1134 S. Rowan Ave., Los Angeles, CA 90023
 21   (APN 5242003001); and 1143 S Rowan Ave., Los Angeles, CA (APN
 22   5242004013), which property has an aggregate assessed value of $1,727,886.
 23         153. Upon      information and belief, Third-Party     Defendant “ELA
 24   PROPERTIES LLC” is a California Limited Liability Company with a principal
 25   place of business in Los Angeles, California.
 26         154. ELA PROPERTIES LLC owns real property located 1336 S. Ferris
 27   Ave., Los Angeles, CA 90022(APN 5245019009), 4921 Leonis Street, Commerce,
 28


                                              35
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 36 of 51 Page ID
                                 #:3545


  1   CA 90040 (APN 5244027019); 1326 S. La Verne Ave., Los Angeles, CA 90022
  2   (APN 5245020006), which property has an aggregate assessed value of
  3   $1,176,363.
  4         155. Upon       information    and      belief,   Third-Party   Defendant   “F5
  5   PROSPECT LLC” is a California Limited Liability Company with a principal
  6   place of business in Whittier, California.
  7         156. F5 PROSPECT LLC owns real property located at 6118 Prospect
  8   Ave., Maywood, CA 90027 (APN 6316010005), which has an assessed value of
  9   $1,073,259.
 10         157. Upon      information     and      belief,   Third-Party   Defendant   “FG
 11   PROPERTY MANAGEMENT INC” is a California Corporation with a principal
 12   place of business in Los Angeles, California.
 13         158. Upon information and belief, Third-Party Defendant “NICOLAS
 14   AND SONS MANAGEMENT LLC” is a California Limited Liability Company
 15   with a principal place of business in Los Angeles, California.
 16         159. FG PROPERTY MANAGEMENT INC and NICOLAS AND
 17   SONS MANAGEMENT LLC own real property located at 3571 Atlantic, Los
 18   Angeles, CA 90023 (APN 5188014031), which has an assessed value of
 19   $1,585,506.
 20         160. Upon        information      and       belief,    Third-Party    Defendant
 21   “FOUNTAINHEAD 30 LP” is a California Limited Partnership with a principal
 22   place of business in Downey, California.
 23         161. FOUNTAINHEAD 30 LP owns real property located at 4632 E. 59th
 24   Place, Maywood, CA 90270 (APN 6314011030), which has an assessed value of
 25   $1,211,553.
 26         162. Upon information and belief, Third-Party Defendant “GMN
 27   ENTERPRISES INC” is a California Corporation with a principal place of
 28


                                                   36
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 37 of 51 Page ID
                                 #:3546


  1   business in Downey, California.
  2         163. GMN ENTERPRISES INC owns real property located at 3656 E.
  3   58th Street, Maywood, CA 90270 (APN 6311009010), which has an assessed value
  4   of $2,679,474.
  5         164. Upon information and belief, Third-Party Defendant “GOLDSTAR
  6   ENTERPRISES INC” is a California Corporation with a principal place of
  7   business in Downey, California.
  8         165. GOLDSTAR ENTERPRISES INC owns real property located at
  9   3538 E. 56th Street, Maywood, CA 90270 (APN 6311022030), which has an
 10   assessed value of $803,841.
 11         166. Upon information and belief, Third-Party Defendant “GREEN BAY
 12   LLC” is a California Limited Liability Company with a principal place of business
 13   in Diamond Bar, California.
 14         167. GREEN BAY LLC owns real property located at 3638 Percy Street,
 15   Los Angeles, CA 90023 (APN 5188008008), which has an assessed value of
 16   $2,607,334.
 17         168. Upon information and belief, Third-Party Defendant “GROUP XII
 18   PROPERTIES LP” is a California Limited Partnership with a principal place of
 19   business in El Monte, California.
 20         169. GROUP XII PROPERTIES LP owns real property located at 5917
 21   Carmelita Ave., Huntington Park, CA (APN 6318033014), which has an assessed
 22   value of $3,400,787.
 23         170. Upon information and belief, Third-Party Defendant “HH PERCY
 24   LLC” is a California Limited Liability Company with a principal place of business
 25   in Westlake Village, California.
 26         171. HH PERCY LLC owns real property located at 3559 Percy Street,
 27   Los Angeles, CA 90023 (APN 5188006020), which has an assessed value of
 28


                                             37
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 38 of 51 Page ID
                                 #:3547


  1   $1,060,878.
  2         172. Upon information and belief, Third-Party Defendant “HOOVER
  3   PROPERTIES LLC” is a California Limited Liability Company with a principal
  4   place of business in Alhambra, California.
  5         173. HOOVER PROPERTIES LLC owns real property located at 3700
  6   E. 61st Street., Huntington Park, CA (APN 6318026028), which has an assessed
  7   value of $2,734,112.
  8         174. Upon information and belief, Third-Party Defendant “JEM 3
  9   PROPERTIES LLC” is a California Limited Liability Company with a principal
 10   place of business in Torrance, California.
 11         175. JEM 3 PROPERTIES LLC owns real property located at 6055
 12   Fishburn Ave., Huntington Park, CA (APN 6317005010), which has an assessed
 13   value of $2,160,000.
 14         176. Upon information and belief, Third-Party Defendant “KLGV
 15   INVESTMENTS III LLC” is a California Limited Liability Company with a
 16   principal place of business in Huntington Park, California.
 17         177. KLGV INVESTMENTS III LLC owns real property located at
 18   4030 E. 52nd Street, Maywood, CA 90270 (APN 6312005008), which has an
 19   assessed value of $1,049,898.
 20         178. Upon information and belief, Third-Party Defendant “KLGV
 21   INVESTMENTS LLC” is a California Limited Liability Company with a
 22   principal place of business in Huntington Park, California.
 23         179. KLGV INVESTMENTS LLC owns real property located at 3527 E.
 24   56th Street, Maywood, CA 90270 (APN 6311021025), and 4113 Randolph Street,
 25   Huntington Park, CA 90255 (APN 6317011007) which have an aggregate assessed
 26   value of $1,938,370.
 27         180. Upon information and belief, Third-Party Defendant “MAYWOOD
 28


                                               38
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 39 of 51 Page ID
                                 #:3548


  1   PLAZA PARTNERS LLC” is a California Limited Liability Company with a
  2   principal place of business in West Hollywood, California.
  3         181. MAYWOOD PLAZA PARTNERS LLC owns real property located
  4   at 4037 and 4041 East 57th St., Los Angeles, CA (APNs 6312017009 and
  5   6312017010), which has an aggregate assessed value of $826,715.
  6         182. Upon information and belief, Third-Party Defendant “MENLO
  7   APARTMENT GROUP LLC” is a California Limited Liability Company with a
  8   principal place of business in Los Angeles, California.
  9         183. MENLO APARTMENT GROUP LLC owns real property located
 10   at 3860 Eagle St., Los Angeles, CA (APN 5238005001), which has an assessed
 11   value of $1,179,158.
 12         184. Upon information and belief, Third-Party Defendant “MOLINA
 13   INVESTMENT INC” is a California Corporation with a principal place of
 14   business in Los Angeles, California.
 15         185. MOLINA INVESTMENT INC owns real property located at 5961
 16   and 6060 Fishburn Ave., Huntington Park, CA 90255; and 4901 Jillson Street,
 17   Commerce, CA 90040 (APNs 6312025012, 6317004013, and 5244026015), which
 18   has an aggregate assessed value of $1,976,638.
 19         186. Upon information and belief, Third-Party Defendant “MULTI-UNIT
 20   ACQUISITION GROUP CORP” is a California Corporation with a principal
 21   place of business in Downey, California.
 22         187. MULTI-UNIT ACQUISITION GROUP CORP owns real property
 23   located at 4226 E. 54th St., Maywood, CA (APN 6312012013), which has an
 24   assessed value of $756,848.
 25         188. Upon information and belief, Third-Party Defendant “MYWD 4 LP”
 26   is a California Limited Partnership with a principal place of business in Downey,
 27   California.
 28


                                               39
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 40 of 51 Page ID
                                 #:3549


  1         189. MYWD 4 LP owns real property located at 4532 and 4540 E 57th St.,
  2   Maywood, CA (APNs 6313009019, 6313009029), and 4826 E. 58th Street,
  3   Maywood, CA 90270 (APN 6314024008) which has an aggregate assessed value
  4   of $1,007,979.
  5         190. Upon information and belief, Third-Party Defendant “NEW
  6   SEASON LLC” is a California Limited liability Company with a principal place
  7   of business in Los Angeles, California.
  8         191. NEW SEASON LLC owns real property located at 1231 and 1233
  9   Arizona Ave., Los Angeles, CA 90022 (APNs 5246015054 and 5246015055) and
 10   1215 McDonnell Ave., Los Angeles, CA 90022 (APN 5246010003) which has an
 11   aggregate assessed value of $1,064,910.
 12         192. Upon information and belief, Third-Party Defendant “NEWSHIRE
 13   INVESTMENTS INC” is a California Corporation with a principal place of
 14   business in Downey, California.
 15         193. NEWSHIRE INVESTMENTS INC owns real property located at
 16   3971 E. 6th Street, and 1139 S. Lorena Street, Los Angeles, CA 90023(APN
 17   5238007048 and 5190014029), which has an aggregate assessed value of
 18   $1,289,893.
 19         194. Upon information and belief, Third-Party Defendant “PERCY
 20   ENTEPRISES LLC” is a California Limited Liability Company with a principal
 21   place of business in North Hollywood, California.
 22         195. PERCY ENTEPRISES LLC owns real property located at 3525
 23   Percy Street, Los Angeles, CA (APN 5188006027), which has an assessed value of
 24   $1,647,795.
 25         196. Upon information and belief, Third-Party Defendant “PYRAMID
 26   INVESTMENTS INC” is a California Corporation with a principal place of
 27   business in Covina, California.
 28


                                                40
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 41 of 51 Page ID
                                 #:3550


  1         197. PYRAMID INVESTMENTS INC owns real property located at
  2   3529 Percy Street, Los Angeles, CA (APN 5188006026), which has an assessed
  3   value of $1,350,487.
  4         198. Upon information and belief, Third-Party Defendant “RCK
  5   INVESTMENTS LLC” is a California Limited Liability Company with a
  6   principal place of business in North Hollywood, California.
  7         199. RCK INVESTMENTS LLC owns real property located at 6039
  8   Prospect Ave., 6138 Vinevale Ave., 5615 Heliotrope Ave., and 4753 E. 57th Street,
  9   Maywood, CA 90270 (APNs 6316004017, 6316012008, 6314016029 and
 10   6314016028), which has an aggregate assessed value of $1,000,371.
 11         200. Upon information and belief, Third-Party Defendant “SALGADO
 12   FAMILY INVESTMENTS LLC” is a California Limited Liability Company
 13   with a principal place of business in Los Angeles, California.
 14         201. SALGADO FAMILY INVESTMENTS LLC owns real property
 15   located at: 3046 Atlantic St., Los Angeles, CA (APN 5188025005); 826, 918, 922
 16   S. Rowan Ave., Los Angeles, CA (APNs 5239007017, 5239007023, and
 17   5239008058); 820, 823, 829 and 919, S. Eastman Ave., Los Angeles, CA (APNs
 18   5239008043, 5239010031, 5239007022, and 5239008046); 807 Townsend Ave.,
 19   Los Angeles, CA 90023 (APN 5239008014); 3718 Siskiyou Street, Los Angeles,
 20   CA 90023 (APN 5188009023), the aggregate assessed value of this property is
 21   $1,746,447.
 22         202. Upon information and belief, Third-Party Defendant “STAMCO LP”
 23   is a California Limited Partnership with a principal place of business in Gardena,
 24   California.
 25         203. STAMCO LP owns real property located at 3530 E. 61st Place,
 26   Huntington Park, CA (APN 6318017034), which has an assessed value of
 27   $2,400,000.
 28


                                               41
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 42 of 51 Page ID
                                 #:3551


  1         204. Upon information and belief, Third-Party Defendant “SUNRISE
  2   INVESTMENTS - SRI NO 5 LLC” is a California Limited Liability Company
  3   with a principal place of business in Covina, California.
  4         205. SUNRISE INVESTMENTS - SRI NO 5 LLC owns real property
  5   located at 955 S. Downey Rd., Los Angeles, CA 90023(APN 5236006009), which
  6   has an assessed value of $752,795.
  7         206. Upon information and belief, Third-Party Defendant “THURMAN
  8   INTERIM CALIFORNIA LLC” is a Delaware Limited Liability Company with
  9   a principal place of business in Irvine, California.
 10         207. THURMAN INTERIM CALIFORNIA LLC owns the Wyverwood
 11   Gardens Apartment Complex, which is located at 2901 E. Olympic Blvd., Los
 12   Angeles, California, and consists of the following APNs:        5170018001,
 13   5170020001, 5170021001, 5170022001, 5170023001, 5190025005 and potentially
 14   more. The total assessed value of the real property at the Wyverwood Gardens
 15   Apartment Complex is $36,928,488.
 16         208. Upon information and belief, Third-Party Defendant “WOOD ROCK
 17   PROPERTIES LLC” is a California Limited Liability Company with a principal
 18   place of business in Pasadena, California.
 19         209. WOOD ROCK PROPERTIES LLC owns real property located at
 20   1431 Woods Ave., Los Angeles, CA 900220 (APN 5245024013), which has an
 21   assessed value of $1,554,448.
 22         210. Upon information and belief, Third-Party Defendant “YNFANTE
 23   HOLDINGS I LLC” is a California Limited Liability Company with a principal
 24   place of business in San Gabriel, California.
 25         211. YNFANTE HOLDINGS I LLC owns real property located at 3716
 26   E. 5th Street, Los Angeles, CA 90063 (APN 5238003034), which has a deed value
 27   of $836,578.
 28


                                                42
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 43 of 51 Page ID
                                 #:3552


  1            212.   The Third-Party Defendants identified in paragraphs 110-211 are
  2   referred to hereinafter, collectively, as the “Corporate Real Estate Investors”.
  3            213. According to the testing data on DTSC’s website, parcels of property
  4   owned by the Corporate Real Estate Investors within the area defined by DTSC as
  5   the Site, have soil lead levels above the 80 mg/kg cleanup criteria set by DTSC.
  6            214. According to the testing data on DTSC’s website, many of the parcels
  7   of property owned by the Corporate Real Estate Investors have exterior lead paint
  8   chips.
  9            215. The Corporate Real Estate Investors have a pre-existing legal duty to
 10   prevent, abate or control any lead hazards on their property.
 11            216. Upon information and belief, the Corporate Real Estate Investors have
 12   not paid any share of DTSC’s costs for investigating and/or remediating their
 13   properties.
 14            217. The pattern of contamination within each parcel of property owned by
 15   the Corporate Real Estate Investors is not consistent with the former Exide
 16   property being the cause of lead levels above 80 mg/kg, on the Corporate Real
 17   Estate Investors’ property.
 18            218. The pattern of contamination in the neighborhoods around each parcel
 19   of property owned by the Corporate Real Estate Investors is not consistent with the
 20   former Exide property being the cause of lead levels above 80 mg/kg in the
 21   neighborhood where the Corporate Real Estate Investors’ properties are situated.
 22            219. The pattern of contamination on parcels owned by the Corporate Real
 23   Estate Investors is entirely consistent with background lead sources being the
 24   source of all lead present on the Corporate Real Estate Investors’ properties.
 25   Background lead sources include naturally-occurring soil lead, poorly-maintained
 26   lead paint, historic emissions from leaded gasoline, historic use of pesticides
 27   containing lead, local foundries and incinerators (including backyard incinerators),
 28


                                               43
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 44 of 51 Page ID
                                 #:3553


  1   contaminated construction fill, auto-body shops, and a myriad of other local
  2   sources entirely unrelated to the former Exide property.
  3           220. DTSC has included parcels of property owned by the Corporate Real
  4   Estate Investors within its definition of the single Site or Facility it alleges is at
  5   issue in this litigation.
  6           221. Neither the activities of NL individually, nor of all Defendants
  7   targeted by DTSC collectively, would require any cleanup on the parcels of
  8   property owned by the Corporate Real Estate Investors according to DTSC’s own
  9   published guidance.
 10                               JURISDICTION AND VENUE
 11           222. The Court has jurisdiction over these third-party claims under 28
 12   U.S.C. § 1331 and 42 U.S.C. § 9613(b). The Court has supplemental jurisdiction
 13   over state law claims under 28 U.S.C. § 1367 because the federal and state claims
 14   arise from a common nucleus of operative facts.
 15           223. Venue is proper in this district under 28 U.S. § 1391(b) and 42 U.S.C.
 16   § 9613(b) because the alleged releases and/or threatened releases occurred in this
 17   district.
 18                                     COUNT ONE
 19                         (Contribution Under CERCLA § 113(f))

 20           224. NL incorporates the allegations in the preceding paragraphs by
 21   reference.
 22           225. Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides, inter alia,
 23   that:
 24                 (1)    the owner and operator of a vessel or a facility,
 25                 (2)    any person who at the time of disposal of any hazardous
 26                        substance owned or operated any facility at which such
 27                        hazardous substances were disposed of
 28


                                                 44
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 45 of 51 Page ID
                                 #:3554


  1                 (3)   any person who by contract, agreement, or otherwise
  2                       arranged for disposal or treatment, or arranged with a
  3                       transporter for transport for disposal or treatment, of
  4                       hazardous substances owned or possessed by such
  5                       person, by any other party or entity, at any facility or
  6                       incineration vessel owned or operated by another party
  7                       or entity and containing such hazardous substances...
  8                 shall be liable for—
  9                 (B) any other necessary costs of response incurred by any other
 10                 person consistent with the national contingency plan . . . .
 11           226. CERCLA Section 113(f), 42 U.S.C. § 9613(f) provides, inter alia,
 12   that:
 13                 (1) Contribution –
 14                 Any person may seek contribution from any other person who
 15                 is liable or potentially liable under section 107(a), during or
 16                 following any civil action under section 106 or under section
 17                 107(a). Such claims shall be brought in accordance with this
 18                 section and the Federal Rules of Civil Procedure, and shall be
 19                 governed by Federal law. In resolving contribution claims, the
 20                 court may allocate response costs among liable parties using
 21                 such equitable factors as the court determines are appropriate.
 22                 Nothing in this subsection shall diminish the right of any
 23                 person to bring an action for contribution in the absence of a
 24                 civil action under section 106 or section 107.
 25           227. DTSC alleges that the Site, is a “facility” within the meaning of 42
 26   U.S.C. § 9601(9).     If true, the Site as defined by DTSC, or as that term is
 27   ultimately defined by the Court, is a “facility.”
 28


                                                45
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 46 of 51 Page ID
                                 #:3555


  1            228. The Third-Party Defendants are each a “person” as defined in 42
  2   U.S.C. § 9601(21).
  3            229. Upon information and belief, the Third-Party Defendants, are
  4   currently “owners” or “operators” of property within the Site as defined by DTSC,
  5   or were previously “owners,” “operators,” and/or “arrangers” within the meaning
  6   of §§ 101 and 107(a) of CERCLA, 42 U.S.C. §§ 9601(20), 9607(a), relating to the
  7   hazardous substances disposed of, released at, and/or impacting the Site as defined
  8   by DTSC in its Complaint.
  9            230. NL has been sued by DTSC under Section 107 of CERCLA. If NL is
 10   found liable to DTSC in this action, which liability NL denies, NL contends that its
 11   liability should be limited to NL’s equitable share of the response costs. If any
 12   liability assessed to NL is joint and several, pursuant to CERCLA Section
 13   113(f)(1), 42 U.S.C. § 9613(f)(1), NL is entitled to contribution from the Third-
 14   Party Defendants for each of their equitable shares of the response costs, including
 15   each Third-Party Defendant’s equitable share of any orphan share of the response
 16   costs.
 17            231. While denying liability, in the event NL is found liable for response
 18   costs, NL demands contribution against the Third-Party Defendants pursuant to
 19   Section 113(f) of CERCLA, 42 U.S.C. § 9613(f).
 20                                  COUNT TWO
 21       (Declaratory Relief Under CERCLA § 113(g)(2) and 28 U.S.C. § 2201)

 22            232. NL incorporates the allegations in the preceding paragraphs by

 23   reference.

 24            233. DTSC has alleged that it will continue to incur response costs in the

 25   future with respect to the environmental contamination at the Site as defined by

 26   DTSC in its Complaint.

 27            234. An actual and justiciable controversy within the meaning of 28 U.S.C.

 28   §§ 2201 and 2202 exists between NL and the Third-Party Defendants concerning

                                               46
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 47 of 51 Page ID
                                 #:3556


  1   their respective obligations and potential liability for response costs allegedly
  2   already incurred and that may be incurred in the future as a result of the release and
  3   threatened release of hazardous substances at the Site as defined by DTSC in its
  4   Complaint.
  5         235. If DTSC is able to establish that NL is liable in this action, the Court
  6   should allocate the response costs sought by DTSC among all liable parties,
  7   including the Third-Party Defendants, and as current owners and operators of the
  8   Site, as defined by DTSC or as determined by this Court, as current or former
  9   owners and operators of facilities, or as “arrangers” at the Site as defined by DTSC
 10   or this Court, using such equitable factors as the Court determines are appropriate,
 11   under 42 U.S.C. § 9613(f)(1), and grant appropriate declaratory relief under 42
 12   U.S.C. § 9613(g)(2) and 28 U.S.C. § 2201.
 13         236. Pursuant to Section 113(g) of CERCLA, 42 U.S.C. § 9613(g), and 28
 14   U.S.C. § 2201, NL seeks a declaratory judgment that the Third-Party Defendants
 15   are liable for contribution for their equitable share of future response costs or
 16   damages, which judgment will be binding in any subsequent action to recover
 17   further response costs or damages at the Site as determined by this Court.
 18                                  COUNT THREE
 19                   (Contribution/Indemnity Under HSAA § 25300)

 20         237. NL incorporates the allegations in the preceding paragraphs by

 21   reference.

 22         238. The Third-Party Defendants caused or permitted a release or

 23   threatened release of hazardous substances into, on, or about the Site as defined by

 24   DTSC or, as that term is ultimately defined by the Court, as set forth in the

 25   Hazardous Substances Account Act (“HSAA”), Cal. Health and Safety Code, §

 26   25300 et seq.

 27         239. The Third-Party Defendants are each a “liable person” as defined in

 28   Cal. Health and Safety Code, § 25323.5.

                                                47
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 48 of 51 Page ID
                                 #:3557


  1          240. NL has denied liability for response or corrective action costs incurred
  2   as the result of alleged releases or threatened releases of hazardous substances at or
  3   from the Site as defined by DTSC or, as that term is ultimately defined by the
  4   Court. But NL may incur such liability in this action and/or in the future.
  5          241. The Third-Party Defendants are each liable to NL for contribution
  6   and/or indemnity under Cal. Health and Safety Code, § 25363(d) for some or all of
  7   any amounts NL incurs or will incur as a result of any release or threatened release
  8   of hazardous substances at the Site, as that term is ultimately defined by the Court.
  9                                    COUNT FOUR
 10                                 (Equitable Indemnity)

 11          242. NL incorporates the allegations in the preceding paragraphs by

 12   reference.

 13          243. NL specifically denies that it created or assisted in creating any

 14   nuisance, but to the extent that a judgment is entered under CERCLA, HSAA, or

 15   other law subjecting NL to liability, or to the extent that DTSC proves the nuisance

 16   that it alleges in its Complaint, the Third-Party Defendants are liable to NL for

 17   contribution and indemnity for the abatement of, or the costs of abating, the

 18   nuisance that DTSC alleges in its Complaint because the Third-Party Defendants

 19   are jointly and severally liable for the creation or maintenance of that alleged

 20   nuisance for the reasons set forth above and as the Third-Party Defendants failed to

 21   meet their legal or statutory obligations and maintained, created, or assisted in,

 22   creating the nuisance.

 23          244. Section 372 of the California Penal Code states “every person who

 24   maintains or commits any public nuisance . . . is guilty of a misdemeanor.”

 25          245. Civil Code Section 3483 states “Every successive owner of property

 26   who neglects to abate a continuing nuisance upon, or in the use of, such property,

 27   created by a former owner, is liable therefor in the same manner as the one who

 28   first created it.”

                                               48
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 49 of 51 Page ID
                                 #:3558


  1         246. The Third-Party Defendants’ conduct was a substantial factor in
  2   creating or maintaining the nuisance alleged by DTSC.
  3         247. The Third-Party Defendants failed to meet their legal and statutory
  4   obligations and maintained, created, or assisted in creating, the nuisance and
  5   contributed as a substantial factor in causing the alleged nuisance, if one exists.
  6         248.    As a result, NL is entitled to total or partial equitable indemnity from
  7   the Third-Party Defendants.
  8         WHEREFORE, NL asks the Court to enter judgment in favor of NL, and
  9
      against the Third-Party Defendants, as follows:
 10

 11             • For contribution under 42 U.S.C. § 9607(f) to response costs incurred,

 12                in an amount to be determined;

 13             • For contribution and indemnity under HSAA, Cal. Health and Safety

 14                Code § 25300 et seq., and California common or other statutory law

 15                for response costs incurred, in an amount to be determined;

 16             • For partial or total contribution or indemnity, as permitted by law;

 17             • For litigation expenses and costs, including reasonable attorneys’ fees

 18                and expert fees, as permitted by law;

 19             • For an award of interest at the maximum legal rate on any and all

 20                damages from the earliest date permitted by law.

 21         WHEREFORE, in addition, if NL is held liable for any response costs

 22   incurred by DTSC, NL requests that the Court issue a declaratory judgment,

 23   pursuant to Section 113(g) of CERCLA, 42 U.S.C. § 9613(g), or 28 U.S.C. § 2201,

 24   that the Third-Party Defendants are each liable in contribution for their equitable

 25   share of future response costs or damages, which judgment will be binding in any

 26   subsequent action to recover further response costs or damages at the Site.

 27

 28


                                                49
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 50 of 51 Page ID
                                 #:3559


  1   Date: August 16, 2021             Respectfully submitted,
  2

  3                                     /s/ Joel L. Herz
                                        Joel L. Herz
  4                                     LAW OFFICES OF JOEL L. HERZ
  5                                     3573 East Sunrise Drive, Suite 215
                                        Tucson, AZ 85718
  6                                     (520) 529-8080
  7                                     (520) 529-8077 (facsimile)
                                        Email: joel@joelherz.com
  8                                     Admitted Pro Hac Vice
  9
                                        Kenneth A. Ehrlich (Bar #150570)
 10                                     ELKINS KALT WEINTRAUB REUBEN
 11                                     GARTSIDE LLP
                                        10345 W. Olympic Blvd
 12                                     Los Angeles, CA 90064
 13
                                        (310) 746-4412
                                        (310) 746-4499 (facsimile)
 14                                     KEhrlich@elkinskalt.com
 15
                                        Counsel for NL Industries, Inc.

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                          50
Case 2:20-cv-11293-SVW-JPR Document 122 Filed 08/16/21 Page 51 of 51 Page ID
                                 #:3560


  1                           CERTIFICATE OF SERVICE
  2
            I certify that on August 16, 2021, I electronically transmitted the
  3

  4   foregoing document to the Clerk’s Office using the CM/ECF system, which will

  5   be sent electronically to all registered participants as identified on the Notice of
  6
      Electronic Filing.
  7

  8

  9                                          By: /s/ Joel L. Herz

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                51
